DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 and 14, it is unclear how the PV panels of the independent claim are related to the solar panels of claims 13 and 14.  It is unclear if the PV panels comprise the solar panels or the solar panels are different and distinct from the PV panels.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blitz et al. (U.S. Patent 2011/0219759) in view of Stone (U.S. Patent 5,929,530).
Regarding claims 1, 8-11, 14, Blitz et al. disclose (Figs. 4-6) a photovoltaic (PV) module, comprising: one or more PV panels ([0009]), a hydraulic system, and a dual-axis hydraulic joint system as a steering mechanism, 5wherein the dual-axis hydraulic joint system comprises: a vertical shaft (4); a horizontal shaft (3); the vertical shaft being rotatably positioned within a vertical shaft enclosure (2); the horizontal shaft being rotatably positioned within a horizontal shaft enclosure (2’);  10wherein a pressure (from 6) applied on the vertical shaft within the vertical shaft enclosure corresponds to a position of the vertical shaft, wherein the pressure within the vertical shaft enclosure is managed by the hydraulic system based on a feedback signal ([0034]) from a first encoding unit;  15wherein a pressure (from 6) applied on the horizontal shaft within the horizontal shaft enclosure corresponds to a position of the horizontal shaft, wherein the pressure within the horizontal shaft enclosure is managed by the hydraulic system based on a feedback signal ([0034]) from a second encoding unit; and  20the vertical shaft enclosure and the horizontal shaft enclosure being mechanically engaged to each other.  Blitz et al. also disclose ([0025]) a first lid portion (first end cap) and a second lid portion (second end cap) as claimed.  Blitz et al. further disclose ([0034]) thrust bearings and other suitable bearings.  Blitz et al. do not specifically disclose the first and second encoding unit are coupled or connected to the shafts.  Stone teaches (Fig.s 3-4) an encoding unit coupled/connected to a shaft to detect the position of a solar panel.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide the encoding units coupled to or connected to the shafts in the apparatus of Blitz et al. in view of Stone to effectively and conventionally detect the rotational position of the panel as taught, known and predictable.
Allowable Subject Matter
Claims 15-20 are allowed over the prior art of record.
Claims 2-7, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878